Citation Nr: 0941704	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-31 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral wrist 
disability, claimed as carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1989 to 
January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
May 2005.  A statement of the case was issued in August 2006, 
and a substantive appeal was received in September 2006. 

Although the appeal also originally included the issue of 
service connection for neck disability, this benefit was 
granted by rating decision in July 2006 and is therefore no 
longer in appellate status.	

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for 
bilateral wrist disability, claimed as carpal tunnel 
syndrome.  As will be discussed below, the Board believes 
that a VA examination is appropriate before it can proceed 
with appellate review.

Regarding the Veteran's left wrist, the Board notes that 
service treatment records show that the Veteran was treated 
for left wrist pain in May 1997.  

However, regarding the Veteran's right wrist, service 
treatment records do not show a diagnosis of right wrist 
disability.  Nevertheless, the Board notes that post service 
treatment records show that the Veteran was first seen for 
bilateral finger numbness in August 2000, which is less than 
a year after service.  The following notation was provided 
"? component of carpal tunnel vs. peripheral neuropathy."      

The Board further notes that post service treatment records 
show a current disability.  Various VA treatment records from 
June 2001 to June 2005 altogether show bilateral carpal 
tunnel syndrome, moderate on the right and mild on the left.  
Consequently, the Board believes that a VA examination to 
determine whether the Veteran's bilateral wrist disability is 
appropriate.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and etiology of any 
current bilateral wrist disability.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  After reviewing the 
claims file and examining the Veteran, 
the examiner should respond to the 
following:

Is it at least as likely as not (a 50% or 
higher degree of probability) that 
current bilateral wrist disability was 
first manifested during service or is 
otherwise causally related to service.  
The examiner should offer a rationale for 
any opinion with reference to pertinent 
evidence, including service and post-
service medical records.  If an opinion 
cannot be provided without resorting to 
mere speculation, the VA examiner should 
discuss why an opinion is not possible.  

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


